PER CURIAM.
Appellants (landowners bordering or near rezoned property) appeal from a final summary judgment which held there was no material fact question raised by the record before the trial court as to whether the challenged rezoning pursuant to section 163.3215(1), Florida Statutes (1989) was inconsistent with Hernando County’s Comprehensive Plan. The trial court expressly applied the “fairly debatable” standard of review. We affirm, even though perhaps the trial court should have applied a strict*28er review standard,1 because appellants failed to demonstrate by affidavit or otherwise that the rezoning was inconsistent with the County’s Comprehensive Plan. The subject property was rezoned from agricultural/rural (one residence per ten acres) to a commercial/residential Planned Unit Development (1.74 dwelling units per acre), in an area marked “urban-buildup”, on the county’s future use map, which potentially authorizes such density and intensity of use.
AFFIRMED.
COWART and GRIFFIN, JJ., concur.
W. SHARP, J., dissents with opinion.

. See City of Cape Canaveral v. Mosher, 467 So.2d 468 (Fla. 5th DCA 1985) (Cowart, J„ concurring).